DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicants’ election with traverse of Group 1, claims 1 and 6, in the reply filed on June 21, 2022 is acknowledged.  Claims 1, 3, 5 and 6-9 have been amended.  Claims 10-50 have been canceled.  Claims 51-53 have been added.  Claims 2, 4, 5, 7-9, 52 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions (non-elected Groups), there being no allowable generic or linking claim.  Accordingly, claims 1, 3, 6 and 51 are examined on the merits herewith, claims that read on the elected invention of the microorganism/Thraustochytrid/Schizochytrium that is biological deposit no. ATCC No. PTA-9695.  
In reply to Applicants’ traversal, Applicants did not explain how the claim amendments remove the need for the restriction requirement.  Further, under the new rules that began in Fiscal Year 2021, Examiners’ time for search and examination was cut by 20-25%, based on the somewhat dubious CPC subgroups assigned to each patent application by two contractee companies and auto-classification software.  The CPC subgroups permit 20-25% less time than the corresponding U.S. subclasses.  Thus, more than ever, it is an undue burden to search and examine multiple inventions, as Groups and/or species, large numbers of claims and lengthy and complex claims.  The restriction requirement is deemed proper and is made final.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6 and 51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product, a naturally occurring microorganism/alga, without significantly more. The claim(s) recite(s) the Schizochytrium, strain no. 9695, deposited as a biological deposit with the ATCC, as deposit no. PTA-9695 (claim 6).  Claims 1, 3 and 51 recite this alga/Schizochytrium strain broadly, based on the fatty acids in the oil that this alga makes.  The specification discloses that this alga/Schizochytrium is naturally occurring; see paragraph 39 of the specification.  This judicial exception is not integrated into a practical application because the claims are drawn simply to the alga itself.  As a result, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP § 2106.
Claim Rejections - 35 USC § 112, (a)

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims recite a novel alga, Schizochytrium, strain no. PTA-9695, for which a biological deposit was made with the ATCC.  Because the alga is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  The structure and genome of the alga are not fully disclosed, nor has the alga been shown to be publicly known and freely available.  The specification does not disclose a repeatable process to obtain the alga.  Although the specification discloses that a biological deposit was made, not all of the steps in the biological deposit procedure were completed with respect to the U.S. and international requirements for biological deposits in patent applications, which provide for specific identification and permit examination.  See 37 CFR §§ 1.801-1.809 and MPEP § 2404.01.  
Specifically, the specification discloses that the deposit was made under the terms of the Budapest Treaty.  But, Applicants have not stated in the specification, or anywhere else in the documents of the application, that all restrictions on access to the biological deposit will be removed upon the granting of a patent.  Such a statement is required, and Applicants must submit this Statement.  See MPEP § 2410.01.  Appropriate correction is required.
Claim Rejections - 35 USC § 112, (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are indefinite and ambiguous and vague, because they recite ranges, the only stated limits of which are themselves indefinite ranges.  Claim 1 recites that the range for the EPA (eicosapentaenoic acid) is “about 10” % or less by weight.  What is the range of “about 10?”  This range/quantity is not defined or delimited in the specification.  Claim 3 recites that the range for the DHA (docosahexaenoic acid) is “about 40” % or more (at least “about 40” %) by weight.  What is the range of “about 40?”  This range/quantity is not defined or delimited in the specification.  Claim 3 recites that the range for the DPA (docosapentaenoic acid) is “about 0.5” % or more, up to about 6%, by weight.  What is the range of “about 0.5?”  This range/quantity is not defined or delimited in the specification.  Clarification and appropriate correction are required.  It is suggested that the word “about” in these claims be deleted.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1, 3 and 51 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Barclay, U.S. Pat. No. 5,130,242, cited in Applicants’ IDS.  Barclay discloses a large number of algae that are Thraustochytrids that make an oil that comprises fatty acids in the following quantities- 10% or less of EPA (eicosapentaenoic acid), 40% or more of DHA (docosahexaenoic acid), 0.5-6% of DPA (docosapentaenoic acid).  See col. 1, lines 23-28; col. 4, lines 59-61; col. 6, line 12, to col. 7, line 2; col. 16, lines 14-26; and col. 22, line 20, through col. 26, including Table 3.  These strains include 11A-1 (10% EPA, 1.9% DPA, 46.4% DHA), 3A-1 (3.7% EPA, 3.9% DPA, 69.9% DHA), SBG-5 (5.0% EPA, 2.3% DPA, 73.4% DHA), 1A-1 (3.4% EPA, 2.7% DPA, 61.2% DHA), 56B (3.9% EPA, 3.9% DPA, 68.4% DHA), 5A (0.6% EPA, 4.4% DPA, 68.2% DHA), 18B (6.8% EPA, 2.7% DPA, 63% DHA), 42A (1.4% EPA, 3.4% DPA, 66.6% DHA), SBG9 (5.5% EPA, 1.9% DPA, 66.8% DHA), ATCC28210 (6.9% EPA, 4.3% DPA, 60.1% DHA), 55A (1.3% EPA, 2.9% DPA, 72.3% DHA), 49A (5.0% EPA, 3.0% DPA, 66.2% DHA), 24A (9.7% EPA, 2.7% DPA, 58.3% DHA), 60A (9.3% EPA, 2.8% DPA, 55.7% DHA), 2A (1.8% EPA 2.0% DPA, 70.8% DHA), 14A (0% EPA, 2.9% DPA, 55.3% DHA) and 66A (1.1% EPA, 3.6% DPA, 66.6% DHA).  In view of the foregoing, a holding of anticipation is required.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655        
2022-06-28